COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Garrett Dewayne Washington v. The State of Texas

Appellate case number:   01-13-01038-CR

Trial court case number: 1186821

Trial court:             262nd District Court of Harris County

        On December 18, 2013, appellant, Garrett Dewayne Washington, filed his Motion to
Dismiss Appeal. In the motion, Washington states his decision to dismiss “has been made freely
and voluntarily, and only afther it’s consequence’s have been fully explained by appellate
counsel.” [sic]. However, appellant further states “[t]his is a coercion involved,” leading this
Court to question whether the request to dismiss is willingly made. The motion, as written, is
DENIED. If Washington still wishes to dismiss this appeal, he should file another motion to
dismiss which clarifies that Washington’s decision to seek dismissal of his appeal was made
freely, voluntarily, and without coercion.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: January 7, 2014